Citation Nr: 1008206	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
partial medial meniscectomy of the left knee, rated as 0 
percent disabling from January 1, 1988 and as 10 percent 
disabling from December 31, 2003, through December 1, 2005.

2.  Entitlement to an increased evaluation for status post 
left knee total joint replacement, rated as 30 percent 
disabling from December 2, 2005. 

3.  Entitlement to an increased evaluation for instability of 
the left knee, rated as 10 percent disabling from December 
31, 2003, through December 1, 2005. 

4.  Entitlement to an increased evaluation for right shoulder 
bursitis and tendinitis, evaluated as 10 percent disabling 
prior to December 31, 2003, and as 20 percent disabling 
thereafter. 

5.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, evaluated as 10 percent 
disabling prior to December 31, 2003; as 20 percent disabling 
from December 31, 2003; and as 10 percent disabling from 
February 21, 2006.

6.  Entitlement to an increased evaluation for sciatica of 
the left lower extremity, currently evaluated as 20 percent 
disabling.  

7.  Entitlement to an increased evaluation for sinusitis, 
initially evaluated as 0 percent disabling from January 16, 
1990; and evaluated as 10 percent disabling from December 31, 
2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the RO has characterized this claim as 
being on appeal from a September 2006 rating decision that 
adjudicated the increased rating claims involving the 
Veteran's left knee, right shoulder, low back, and sciatica 
of the lower left extremity.  The Veteran has consistently 
argued throughout this appeal, however, that VA should 
consider the current appeal to encompass the issues as 
addressed in an October 1990 rating decision.  Specifically, 
the Veteran has submitted multiple copies of a notice of 
disagreement dated in August 1991.  
 
Even though the earliest copy of the August 1991 notice of 
disagreement of record was submitted in response to a 
December 2005 claim development letter, the Board judges this 
letter to be authentic as it was accompanied by a copy of the 
August 1991 receipt for certified mail.  The Board further 
notes that the August 1991 notice of disagreement lists the 
same address that the Veteran was using in 1991 and that this 
letter is addressed to the same adjudication officer who had 
signed the October 1990 letter notifying the Veteran of the 
October 1990 rating decision.  The Board therefore considers 
the August 1991 notice of disagreement to be timely and has 
taken jurisdiction of the claims raised therein.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In a November 2009 statement, the Veteran withdrew claims of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) and entitlement to service connection 
for squamous cell carcinoma of the left neck.  These claims 
are therefore considered to be withdrawn.  

The issues of entitlement to increased ratings for a 
lumbosacral strain with degenerative changes, sciatica of the 
left lower extremity, and sinusitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  From January 1, 1988, through December 30, 2003, the 
Veteran's status post partial medial meniscectomy of the left 
knee was manifested by x-ray evidence of arthritis.

2.  From December 31, 2003, through June 13, 2004, the 
Veteran's status post partial medial meniscectomy of the left 
knee was manifested by x-ray evidence of arthritis and 
limitation of extension to 10 degrees.

3.  The Veteran underwent a total left knee replacement on 
June 14, 2004.

4.  On and after June 14, 2005, the greatest degree of 
impairment in the Veteran's status post left knee total joint 
replacement has been limitation of flexion to 90 degrees with 
pain beginning at 80 degrees with objective indications of 
slight to moderate pain and slight weakness.

5.  From December 31, 2003, through June 13, 2004, the 
Veteran's status post partial medial meniscectomy of the left 
knee was manifested by slight instability.

6.  From June 14, 2004, through June 13, 2005, evaluation of 
the Veteran's left knee instability is subsumed by the 100 
percent rating assigned following the Veteran's status post 
left knee total joint replacement.

7. From June 14, 2005, through June 8, 2009, the Veteran's 
status post left knee total joint replacement has been 
manifested by moderate instability.

8.  On and after June 9, 2009, the Veteran's status post left 
knee total joint replacement has been manifested by slight 
instability.

9.  In July 1990 and February 2004, the Veteran's right 
shoulder bursitis and tendinitis was manifested by abduction 
limited to 90 degrees with pain, with flexion also limited to 
110 degrees in February 2004; flexion and abduction were 
limited to 160 degrees with additional limitation due to pain 
after repetitive use in February 2006.


CONCLUSIONS OF LAW

1.  From January 1, 1988, through December 30, 2003, the 
criteria for a 10 percent disability rating, but no more, for 
status post partial medial meniscectomy, left knee, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5259, 5260, 5261 (2009).

2.  From December 31, 2003, through June 13, 2004, the 
criteria for a disability rating in excess of 10 percent for 
status post partial medial meniscectomy, left knee, based on 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 
(2009).

3.  From June 14, 2004, through June 13, 2005, the criteria 
for a 100 percent disability rating for status post left knee 
total joint replacement have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5055 (2009).

4.  From June 14, 2005, through December 1, 2005, the 
criteria for a disability rating of 30 percent, but no more, 
for status post left knee total joint replacement have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2009).

5. On and after December 2, 2005, the criteria for a 
disability rating in excess of 30 percent for status post 
left knee total joint replacement have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2009).

6.  From December 31, 2003, through June 13, 2004, the 
criteria for a rating in excess of 10 percent for instability 
of the left knee, status post partial medial meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5257 (2009).

7.  From June 14, 2004, through June 13, 2005, the 10 percent 
rating for instability of the left knee is subsumed by the 
100 percent rating that was granted for the one-year period 
following the Veteran's status post left knee total joint 
replacement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257 (2009).

8.  From June 14, 2005, through June 8, 2009, the criteria 
for a disability rating of 20 percent, but no more, for 
instability of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2009).

9.  On and after June 9, 2009, the criteria for a disability 
rating of 10 percent, but no more, for instability of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.71a, Diagnostic Code 5257 (2009).

10.  The criteria for a rating of 20 percent, but no more, 
for right shoulder bursitis and tendinitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board notes that the VCAA was not in effect at the time 
of the October 1990 rating decision from which the claims on 
appeal originated and that the only notice that was issued in 
connection with the January 1990 claims is a July 1990 letter 
requesting the Veteran's service department records.  This is 
therefore a case in which the Board must undertake 
prejudicial error analysis.

To this end, the Board notes that the Veteran was able to 
fully participate in the development of his claims.  His 
April 1990 letter reflects that he was aware that he needed 
to send copies of his medical records and that he was 
proactive in obtaining medical evidence that is pertinent to 
his claims and sending such evidence to the RO.  The January 
1990 claim reflects that the Veteran specifically objected to 
the rating received for the right shoulder disability based 
on loss of function, indicating that he understood the 
pertinent rating factors.  Another January 1990 letter 
reflects that the Veteran was being represented by a 
Veterans' Service Organization, the Veterans of Foreign Wars 
of the United States (VFW), and the Board presumes that this 
organization was aware of the types of information and 
evidence that were needed in order to substantiate the 
Veteran's claims.  Finally, the Board notes that the Veteran 
attended an RO hearing on the issues being decided herein in 
September 1990.  Therefore, the Board does not find prejudice 
to the Veteran in adjudicating the increased rating claims as 
raised in January 1990 and based on the evidence submitted at 
that time.

With respect to the issues raised in December 2005, the Board 
finds that the notification requirements of VCAA have been 
satisfied.  In this regard, the Board notes the December 2005 
evidentiary development letter in which the RO advised the 
appellant of the evidence needed to substantiate the claims 
of entitlement to increased ratings for the increased rating 
claims being decided herein.  The appellant was advised in 
this letter of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  An April 2006 notice 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied with respect to the issues 
decided herein.  38 U.S.C.A. §§ 5103 and 5103A.  
Specifically, the Board finds that all obtainable evidence 
identified by the Veteran relative to the issues on appeal 
has been obtained and associated with the claims folder, 
including any evidence that may have been identified by the 
Veteran in connection with the January 1990 claims.  In 
particular, the Board notes that the RO obtained the 
Veteran's private medical records.  

The RO also arranged for the Veteran to undergo VA 
examinations in July 1990 and February 2004 and QTC 
examinations in February 2006 and June 2009.  Both the left 
knee and the right shoulder disabilities are evaluated in the 
July 1990, February 2004, and February 2006 reports, while 
the June 2009 report provides additional evidence with 
respect to the severity of the left knee disability.  The 
Board finds that these examination reports are adequate for 
the purpose of determining entitlement to increased ratings.  
These examination reports are thorough and consistent with 
the other evidence of record from the period that is 
currently on appeal.  The examiners elicited from the Veteran 
his history of complaints and symptoms and provided clinical 
findings detailing the results of the examinations.  For 
these reasons, the Board concludes that the July 1990, 
February 2004, February 2006, and June 2009 examination 
reports in this case provide an adequate basis for a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
'staging' of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Words such as 'slight,' 'moderate,' and 'marked' are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.'  38 C.F.R. 4.6.  It should also be noted that use of 
such terminology by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

The Board notes that there have been no changes in the 
applicable rating criteria at any point during the appeal 
period for either issue that is decided herein. 

A.  Status Post Partial Medial Meniscectomy of the Left Knee

As noted in the Introduction, the Veteran raised a timely 
notice of disagreement to the October 1990 rating decision in 
August 1991.  The October 1990 rating decision had granted 
entitlement to service connection for residuals of a left 
knee injury status post meniscectomy and had assigned an 
initial 100 percent convalescent rating following the 
Veteran's surgery pursuant to 38 C.F.R. § 4.30.  

Thereafter, during the period from January 1, 1988, through 
December 30, 2003, the Veteran was assigned a noncompensable 
rating under the built-up Diagnostic Code 5003-5257 on the 
basis of other impairment of the knee, specifically 
subluxation or lateral instability, with degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.  
The Veteran was subsequently assigned separate 10 percents 
each of these codes from December 31, 2003, through December 
1, 2005.  He essentially contends that higher ratings are 
warranted.

In structuring this decision, the Board has been mindful that 
the Veteran's left knee diagnosis changed following his left 
knee total joint replacement on June 14, 2004.  In light of 
this changed diagnosis, the Board's consideration of the 
proper rating to assign the Veteran's status post partial 
medial meniscectomy of the left knee will be limited to the 
period from January 1, 1988, through June 13, 2004.  Within 
this analysis, the Board will further separate the 
consideration of this claim to the period from January 1, 
1988, through December 30, 2003, and then from December 31, 
2003, through June 13, 2004.  Ratings assigned subsequent to 
these periods will be considered as ratings for left knee 
total joint replacement.  Furthermore, concurrent reports of 
instability will be evaluated separately.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by x-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. 38 C.F.R. § 4.71, Diagnostic Code 5003.

Diagnostic Code 5257 assigns a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.

1.  From January 1, 1988, through December 30, 2003
	
While the October 1990 rating decision cites to in-service x-
ray findings of degenerative changes in the left knee, it 
assigned a 0 percent rating based on the absence of 
limitation of motion or instability of the left knee on VA 
examination.  In essence, the RO determined that the Veteran 
did not satisfy the minimum requirements for a compensable 
rating under Diagnostic Code 5003 or 5257.

The Board notes that the assignment of a particular 
diagnostic code is 'completely dependent on the facts of a 
particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by VA must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Due to the absence of instability prior to December 31, 2003, 
the Board concludes that Diagnostic Code 5257 is not an 
appropriate code under which to rate the Veteran's left knee 
disability at this time.  The Board further notes that 
Diagnostic Code 5003 allows a 10 percent rating for x-ray 
evidence of arthritis of the Veteran's left knee.  Because 
such evidence is noted in an August 1987 private medical 
record, the Board finds that a 10 percent rating is warranted 
under Diagnostic Code 5003.  

Having determined that a 10 percent rating is warranted for 
the Veteran's status post partial medial meniscectomy of the 
left knee, the Board will now consider whether the Veteran 
may receive a higher rating under an alternate diagnostic 
code for disabilities of the knee.  

In light of reports of arthritis and limitation of motion, 
and the fact that the Veteran underwent a partial medial 
meniscectomy, the Board finds that it would be appropriate to 
consider whether a compensable rating may be assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5260, and 
5261.  

Diagnostic Code 5258 assigns a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

Diagnostic Code 5259 assigns a 10 percent disability rating 
for removal of semilunar cartilage, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Diagnostic Codes 5260 and 5261 rate limitation of flexion and 
extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. 
Reg. 59,990 (2004), the VA General Counsel held that when 
considering Diagnostic Codes 5260 and 5261 together with 38 
C.F.R. § 4.71, a veteran may receive a rating for limitation 
in flexion only, limitation of extension only, or separate 
ratings for limitations in both flexion and extension.  

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent evaluation, and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
extension limited to 10 degrees warrants a 10 percent 
evaluation, extension limited to 15 degrees warrants a 20 
percent evaluation, extension limited to 20 degrees warrants 
a 30 percent evaluation, extension limited to 30 degrees 
warrants a 40 percent evaluation, and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board finds that a 10 percent rating could be assigned 
for removal of semilunar cartilage, symptomatic, under 
Diagnostic Code 5259, as the private medical records clearly 
reflect that the Veteran underwent a partial medial 
meniscectomy in November 1987.  This rating, however, is not 
more favorable than the 10 percent rating the Board has just 
assigned for x-ray evidence of arthritis under Diagnostic 
Code 5003.  The Board will therefore not replace the current 
10 percent rating under Diagnostic Code 5003 with the 10 
percent rating available under Diagnostic Code 5259.   

The Board has considered whether separate ratings may be 
assigned under both Diagnostic Codes 5003 and 5259.  However, 
the VA Office of General Counsel has interpreted that 
Diagnostic Code 5259 'requires consideration of [38 C.F.R. 
§§] 4.40 and 4.45 because removal of the semilunar cartilage 
may result in complications producing loss of motion.'  
VAOPGCPREC 9-98 at 6 (Aug. 14, 1998).  The Board notes that 
the compensation of a single symptom, or set of symptoms, 
under multiple diagnostic codes would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Separate 
ratings under Diagnostic Codes 5259 and 5003 are thus not 
appropriate, because painful motion is already considered 
under Diagnostic Code 5003.

The Board next finds that a 20 percent rating under 
Diagnostic Code 5258 is not available in this case because 
there is no indication that the remaining meniscal cartilage 
in the Veteran's left knee is dislocated, and the July 1990 
VA examination report and the August 1990 private medical 
record both note that there has been no locking of the knee.

The Board further finds that a rating in excess of 10 percent 
is not warranted under Diagnostic Codes 5260 and 5261.  While 
private medical records from December 1987 and April 1988 
note limitation of extension to 10 degrees, a February 1988 
private medical record and the July 1990 VA examination 
report note full range of motion.  Even if the Board were to 
accept the December 1987 and April 1988 findings of 
limitation of extension as the most accurate reflection of 
the Veteran's range of motion of the left knee, the 
limitation of extension to 10 degrees would only warrant a 10 
percent disability rating.  

Furthermore, the greatest impairment of flexion for the 
period under current consideration appears in the April 1988 
private medical record, which lists flexion to 130 degrees.  
This finding does not approach the limitation of flexion to 
45 degrees that is required for a 10 percent rating.  
Therefore, a combined disability rating in excess of 10 
percent is not available under Diagnotic Codes 5260 and 5261. 

The Board has also considered whether a higher rating would 
be appropriate under any other diagnostic code applicable to 
disabilities of the knee and leg.  However, in the absence of 
ankylosis, an increased rating is not warranted under 
Diagnostic Code 5256.  The absence of evidence of malunion of 
the tibia and fibula with slight knee or ankle disability 
means that a compensable rating is not available under 
Diagnostic Code 5262.  Because a rating in excess of 10 
percent is not available under Diagnostic Code 5263 (genu 
recurvatum), this diagnostic code need not be considered.  

As noted above, the Veteran's original 0 percent rating had 
been assigned under Diagnostic Code 5257.  Further discussion 
of disability ratings to be assigned based on instability 
after December 2003 are discussed separately below.  

In short, the Board finds that a 10 percent rating, but no 
more, is warranted for status post partial medial 
meniscectomy of the left knee from January 1, 1988, through 
December 30, 2003.




2.  December 31, 2003, through June 13, 2004

The Board will next consider whether a rating in excess of 
the currently-assigned 10 percent under Diagnostic Code 5003 
is warranted for the Veteran's status post partial medial 
meniscectomy from December 31, 2003, through June 13, 2004.

First, however, the Board notes that the April 2004 rating 
decision had assigned December 31, 2003, as the effective 
date of the 10 percent rating for the Veteran's status post 
partial medial meniscectomy of the left knee because this is 
the date on which VA received the Veteran's request of 
entitlement to an increased rating for his left knee 
disability.  The April 2004 rating decision also assigned a 
separate compensable rating for instability (laxity of the 
lateral collateral ligament) with the same effective date of 
December 31, 2003, based on the date of receipt of this 
claim.  Even though the Board's characterization of the 
Veteran's left knee claims as encompassing the period 
beginning on January 1, 1988, renders the December 31, 2003, 
date irrelevant, the Board will not disturb the assignment of 
the December 31, 2003, effective date for the ratings that 
were assigned in the April 2004 rating decision.  While this 
distinction is irrelevant to the issue of entitlement to an 
increased rating for status post partial medial meniscectomy 
of the left knee, it is pertinent to the assignment of the 
separate instability rating as will be discussed below.  

The February 2004 VA examination report assesses the Veteran 
as having degenerative disease of the left knee with 
intermittent instability.  On examination, the Veteran's 
range of motion was limited between 10 and 110 degrees of 
flexion, with positive McMurray, positive anterior drawer 
sign, and mild laxity of the lateral collateral ligament with 
repetitive motion.  There was pain with all degrees of 
movement.  There was also mild weakness, slowness of 
movement, no incoordination, and mild fatigue.  The Veteran 
reported constant crepitus and locking once a day.  He also 
stated that it buckles if he steps incorrectly.  He reported 
a 50 percent additional loss of range of motion with 
increased pain during flare-ups.  He reported using a cane 
for walking long distances.

Based on this evidence, the Board finds that a disability 
rating in excess of 10 percent under Diagnostic Code 5003 is 
not warranted.  Specifically, the Board notes that the 
limitation of extension to 10 degrees, even when taking into 
account DeLuca, warrants a 10 percent disability rating, but 
no more.  The 110 degrees of flexion does not approach the 
criteria for a compensable rating under Diagnostic Code 5260.  
Therefore, a rating in excess of 10 percent is not available 
based on limitation of motion.  

In the absence of ankylosis, dislocated semilunar cartilage, 
or impairment of the tibia and fibula, a rating in excess of 
10 percent is not warranted under the other potentially 
pertinent rating criteria for the period from December 31, 
2003, through June 13, 2004.  The evidence addressing 
instability in the knee during that period will be discussed 
below.

3.  Conclusion

In summary, the Board finds that a 10 percent disability 
rating, but no more, is warranted for the Veteran's status 
post partial medial meniscectomy of the left knee from 
January 1, 1988, through June 13, 2004, under Diagnostic Code 
5003.  This decision represents a 10 percent increase in the 
disability rating that had previously been assigned from 
January 1, 1988, through December 30, 2003, and no change 
from the 10 percent rating that had been in effect from 
December 31, 2003, through June 13, 2004. 

B.  Residuals of Left Knee Total Joint Replacement 

1.  June 14, 2004, through June 13, 2005

The Veteran underwent a total left knee replacement on June 
14, 2004.  Residuals of a knee replacement are rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  This code 
assigns a 100 percent evaluation for one year following the 
implantation of a knee replacement.  Therefore, the Board 
will assign a 100 percent rating from June 14, 2004, through 
June 13, 2005.

This rating represents an increase above the 10 percent 
rating that had previously been assigned for this period 
under Diagnostic Code 5003-5257.

2.  From June 14, 2005

Following the one-year period after the Veteran's left knee 
replacement surgery,
Diagnostic Code 5055 assigns a minimum 30 percent rating for 
knee replacement.   This code notes that prosthetic 
replacement of the knee joint with intermediate degrees of 
residual weakness, pain, or limitation of motion should be 
rated by analogy to Diagnostic Codes 5256 (ankylosis of the 
knee), 5261 (limitation of extension of the leg), or 5262 
(tibia and fibula impairment).  A 60 percent evaluation is 
available where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  

The Veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5003-5257 for the 
period from June 14, 2005, through December 1, 2005.  The 
Board finds that an increase from 10 percent to 30 percent is 
warranted based on the Veteran's status post left total knee 
joint replacement.  The Board will now consider whether a 
rating in excess of 30 percent is appropriate at any time on 
or following June 14, 2005.

On and after June 14, 2005, the Board finds that the criteria 
for a rating in excess of 30 percent have not been met under 
Diagnostic Code 5055.  As noted above, a 60 percent rating is 
warranted under Diagnostic Code 5055 for knee replacement 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A thorough review of the 
evidence of record reveals that such residuals are not 
present in the case at hand.  The Board finds that the most 
probative evidence of record appears in the February 2006 and 
June 2009 QTC examination reports.

The February 2006 QTC examination report notes that the 
Veteran reported experiencing weakness, loss of strength with 
walking very far, giving way on uneven surfaces, lack of 
endurance, and easy fatigability.  Although he noted a pain 
severity of 10 out of 10 on a February 2006 pre-examination 
medical history questionnaire, he reported constant pain at a 
level of 5 out of 10 at the examination itself.  He described 
this pain as constant, localized, and aching in nature.  He 
reported that the pain can be elicited by physical activity 
and relieved by rest and medication.  He reported 
incapacitating episodes as often as 36 times per year, which 
lasts for 36 days.  It was noted that the Veteran's physician 
had recommended bed rest in April 2005 for a total of 36 days 
for post operative recovery.  The Veteran reported painful 
motion and weakness of the implanted joint, with functional 
impairment of limited walking.  

The February 2006 QTC examination report notes range of 
motion to 90 degrees flexion with pain beginning at 80 
degrees.  Extension was to 0 degrees with pain beginning at 0 
degrees.  Range of motion of the left knee was limited by 
pain, and the left knee showed signs of tenderness that were 
consistent with surgery.  Further limitation of joint 
function due to pain was noted on repetitive use, but the 
degree of additional limitation caused by pain could not be 
offered without resort to speculation.  Fatigue, weakness, 
lack of endurance, and incoordination were stated not to 
result in additional limitation of joint function.  Radiology 
results reflected that the hardware in the Veteran's left 
knee was in good position and well-seated, and no acute 
abnormality was observed.  An impression of status post total 
left knee replacement and otherwise negative left knee was 
noted.  

The June 2009 QTC examination report reflects that the 
Veteran reported painful motion and weakness in the left 
knee.  He reported constant, localized, sharp pain at a level 
of 7 on a scale from 1 to 10.  He reported that the pain is 
elicited by physical activity and that, while nothing 
relieves the pain, he can function with medication.  He 
reported weakness, stiffness, swelling, giving way, and lack 
of endurance.  He denied heat, redness, locking, 
fatigability, and dislocation.  He described painful motion, 
weakness, and giving way as the residuals of his knee 
surgery.  He also reported trouble walking and standing.  

On examination, tenderness and guarding of movement were 
noted, but there were no signs of edema, effusion, weakness, 
redness, heat, subluxation, or locking pain.  Range of motion 
was to 0 degrees extension and 90 degrees flexion and was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-rays of 
the Veteran's left knee show that the tibial and femoral 
components were congruent.

The Board has also reviewed the private treatment records 
that have been submitted in connection with the Veteran's 
claim.  In relevant part, a July 2005 record notes that the 
Veteran reported he no longer had the pain in his left knee 
that he had prior to the surgery.  X-rays from July 2005 
showed a knee replacement that appeared to be well-positioned 
with no evidence of fracture or loosening prosthesis.    

Occasional mild pain characterized by aching about the medial 
and lateral tibial plateau was noted in an October 2005 
private medical record.  The Veteran complained of a chronic 
sense of weakness.  There was minimal tenderness over the 
lateral tibial plateau on examination.  No bony crepitans 
were appreciated on palpation.  Knee flexion and extension 
strength were mildly decreased.  

The Board finds that a rating in excess of 30 percent under 
Diagnostic Code 5055 is not warranted for the Veteran's 
status post left knee total joint replacement, as the 
evidence does not show chronic residuals manifested by severe 
painful motion or weakness.  With respect to pain, the 
evidence as discussed above, including the pain levels that 
were reported by the Veteran and were observed on 
examination, does not largely reflect the presence of severe 
pain.  While the Veteran has reported pain levels of 7, 8, 
and 10 out of 10, the Board notes that such severe levels of 
pain are not reflected in the medical evidence of record.  
For example, the Veteran reported constant pain at 5 out of 
10 during the February 2006 QTC examination, and pain was 
found to begin at 80 degrees flexion and 0 degrees extension 
during the range of motion examination.  The June 2009 QTC 
examination report noted the Veteran's range of motion (0 
degrees extension and 90 degrees flexion) was not 
additionally limited by pain.  Furthermore, the October 2005 
private medical record describes the Veteran's pain as 
occasional and mild.  These descriptions do not satisfy the 
requirement of "severe" pain as described under Diagnostic 
Code 5055.  While the Board recognizes that the Veteran is 
competent to describe his symptoms, including pain and its 
impact on his daily life, the Board ultimately places more 
probative weight on the objective clinical findings of 
competent health care specialists.

In this regard, with respect to weakness, the Board notes 
that weakness was not observed at either of the QTC 
examinations, while the weakness noted in the private medical 
records is characterized as mild.  These findings do not 
suggest weakness that is "severe" and, thus, the Board 
finds that a 60 percent rating under Diagnostic Code 5055 is 
not warranted for any period of this appeal.  

The Board will now consider whether the symptoms associated 
with the Veteran's left knee disability may be more 
appropriately and more favorably rated under a different 
diagnostic code.  As noted above, Diagnostic Code 5055 allows 
for prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain, or 
limitation of motion to be rated by analogy under Diagnostic 
Codes 5256 (ankylosis of the knee), 5261 (limitation of 
extension of the leg), or 5262 (tibia and fibula impairment).  
The Board will therefore consider whether a rating in excess 
of 30 percent would be assignable under any of these 
diagnostic codes.

Under Diagnostic Code 5256, ankylosis in a favorable angle in 
full extension or in slight flexion between 0 degrees and 10 
degrees is evaluated at 30 percent.  A 40 percent rating is 
assigned if in flexion between 10 and 20 degrees, and a 50 
percent rating is warranted for flexion between 20 and 45 
degrees.  Extremely unfavorable ankylosis of the knee is 
evaluated at 60 percent if in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2009).

As noted above, a 10 percent rating is warranted under 
Diagnostic Code 5261 for extension limited to 10 degrees, a 
20 percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. § 
4.71, Diagnostic Code 5261 (2009).  

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with "slight" knee or ankle disability warrants a 10 
percent rating; with "moderate" knee or ankle disability 
warrants a 20 percent rating; and with "marked" knee or 
ankle disability warrants a 30 percent rating.  Non-union of 
the tibia and fibula with loose motion and requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2009).

Range of motion calculations are provided in the QTC 
examination reports from February 2006 and June 2009, and in 
the October 2005 private medical record.

As discussed above, the February 2006 QTC examination report 
notes range of motion to 90 degrees flexion with pain 
beginning at 80 degrees.  Extension was to 0 degrees with 
pain beginning at 0 degrees.  Joint function was additionally 
limited by pain after repetitive use, but it was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  The degree of additional limitation 
caused by pain could not be offered without resort to 
speculation.  X-rays showed the Veteran's hardware was in 
good position and was well seated, and no acute abnormality 
was observed.

The June 2009 QTC examination report noted range of motion to 
0 degrees extension to 90 degrees flexion.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  June 
2009 x-rays of the Veteran's left knee show that the tibial 
and femoral components are congruent.

The October 2005 private medical record notes active range of 
motion was 15 degrees extension without noticeable extensor 
lag and 100 degrees flexion.  Knee flexion and extension 
strength were mildly decreased.  

The Board notes that none of these records reflects ankylosis 
of the left knee.  Therefore, an increased rating under 
Diagnostic Code 5256 is not available.  

Furthermore, even when considering the DeLuca factors noted 
above, the Veteran's limitation of flexion and extension do 
not combine to produce a rating that is greater than the 
current 30 percent.  The greatest impairment is noted in the 
October 2005 private medical record that reflects extension 
was limited to 15 degrees.  This finding, however, only 
correlates to a 20 percent disability rating.  The 100 
degrees of flexion noted at the same time is noncompensable.  
Otherwise the ranges of motion noted in the QTC examination 
reports, even when accounting for additional limitation due 
to pain, do not approach the criteria for a compensable 
evaluation under Diagnostic Codes 5260 or 5261.  Therefore, 
an increased rating is not warranted based on limitation of 
flexion and extension.

The Board also notes that an increased rating under 
Diagnostic Code 5262 is only available with non-union of the 
tibia and fibula with loose motion and requiring a brace.  
Non-union of the tibia and fibula is not reflected in any of 
the evidence of record.  Thus, an increased rating under 
Diagnostic Code 5262 is not warranted.  

The Board has also considered whether an increased rating is 
assignable under any of the other rating criteria that apply 
to disabilities of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263.  However, none of the 
remaining rating criteria, including those under Diagnostic 
Codes 5258 (cartilage, semilunar, dislocated) 5259 
(cartilage, semilunar, removal of), and 5263 (genu 
recurvatum), allow for the assignment of a disability rating 
in excess of 30 percent.  Therefore, because an increased 
rating under one of these diagnostic codes is not possible, 
they need not be further considered.

The Board has also considered whether a separate compensable 
rating may be assigned for any remaining symptoms of the 
Veteran's left knee disability other than instability, which 
will be discussed separately below.  

The June 2009 QTC examination report notes that the Veteran's 
degenerative arthritis was resolved by his total left knee 
replacement.  Therefore, provisions related to the rating of 
arthritis are not applicable.  

The Board notes that both QTC examination reports mention a 
scar on the Veteran's left knee.  The February 2006 report 
describes this scar as level and measuring about 17 
centimeters by 1 centimeter.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
The June 2009 examination report describes the scar as being 
linear and measuring 18 centimeters by 0.1 centimeter.  It 
was not painful on examination.  It was superficial and had 
no underlying soft tissue damage.  There was no skin 
breakdown, inflammation, edema, keloid formation, 
disfigurement, limitation of motion, or limitation of 
function.

The Board finds that a separate compensable rating is not 
warranted for this scar under any of the potentially 
applicable rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805.  Diagnostic Code 7800 
(disfigurement of the head, face, or neck) does not apply, as 
the scar is on the Veteran's knee.  Diagnostic Code 7801 
(scars, other than head, face, or neck, that are deep or 
cause limited motion) is not applicable because the scar is 
expressly noted to be superficial and not cause limitation of 
motion.  

Because the Veteran's scar covers no more than 17 square 
centimeters, a separate rating is not warranted under 
Diagnostic Code 7802 (scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion), 
which assigns a compensable rating when such scars cover an 
area or areas of at least 929 square centimeters (144 square 
inches).  Diagnostic Codes 7803 (scars, superficial, 
unstable) and 7804 (scars, superficial, painful on 
examination) do not apply because the Veteran's scar was 
found to be stable and was not painful on examination.

Nor is a separate rating warranted under Diagnostic Code 
7805, which directs that scars be rated on limitation of 
function of the affected part, as the evidence of record 
expressly notes that no limitation of motion or function has 
been caused by the scar.  

The Board has also considered whether a separate rating is 
available for the decreased sensation in the left anterior 
knee that was noted in the June 2009 QTC examination report.  
The Board finds, however, that a compensable rating is not 
warranted under any of the appropriate rating criteria of 
38 C.F.R. § 4.124a, which pertains to neurological 
disabilities, as there is no competent medical evidence of 
paralysis of any of the relevant nerves.  Even assuming some 
neurological deficiency is present, the subjective complaints 
of decreased sensation, alone, does not warrant a compensable 
rating under any of the diagnostic codes set forth under that 
regulation.

3.  Conclusion

In summary, the Board finds that a 100 percent rating for the 
Veteran's status post left knee total joint replacement is 
appropriate from June 14, 2004, through June 13, 2005; and a 
30 percent rating is warranted on and after June 14, 2005.  
This decision represents a 90 percent increase in the 
previously-assigned 10 percent rating from June 14, 2004, 
through June 13, 2005; a 20 percent increased in the prior 10 
percent rating from June 14, 2005, through December 1, 2005; 
and no change in the 30 percent rating that had previously 
been assigned effective December 2, 2005.

C.  Left Knee Instability

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 
(1998), 63 Fed. Reg. 56,703 (1998), the VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).

Having assigned disability ratings based on limitation of 
motion above, the Board will now consider whether separate 
ratings for instability are warranted.


1.  Prior to December 31, 2003

Most of the relevant medical evidence of record from this 
period, including the July 1990 VA examination report, 
reflects that the Veteran has had no complaints of 
instability.  An August 1990 private medical record expressly 
notes that the ligaments were stable on examination.  The 
only contradictory evidence appears in a November 1987 pre-
surgery medical record noting that the Veteran has only had 
two episodes of instability, both of which occurred while he 
was on an incline.  In any event, November 1987 precedes the 
period that is currently on appeal.  

Therefore, the Board fins that the competent evidence of 
record weighs against a finding of instability prior to 
December 31, 2003, and a separate compensable rating under 
Diagnostic Code 5257 will not be further considered. 

2.  December 31, 2003, through June 13, 2004

As noted above, the next period of this appeal will begin on 
December 31, 2003, because the original assignment of a 
separate rating for instability of the left knee was 
effective from this date.  Thus, while the earliest medical 
evidence of instability of record is dated in February 2004, 
the Board will nonetheless assign a December 31, 2003, 
effective date based on the date of the Veteran's increased 
rating request.

The February 2004 VA examination report assesses the Veteran 
as having positive McMurray, positive anterior drawer sign, 
and mild laxity of the lateral collateral ligament with 
repetitive motion.  Furthermore, during a private medical 
appointment on the day following the VA examination, the 
Veteran reported that his knee gives way.  However, Lachman 
and McMurray's tests on that day did not reveal any laxity.    

The Board finds that the level of instability shown during 
this period is less than "moderate," and more closely 
approximating "slight," thus warranting no more than the 10 
percent rating in effect under Diagnostic Code 5257 from 
December 31, 2003, the date of VA's receipt of the Veteran's 
increased rating claim.  

3.  June 14, 2004, through June 13, 2005

As discussed above, the Veteran has been assigned a 100 
percent rating from June 14, 2004, through June 13, 2005, 
following his left knee total joint replacement.  This rating 
contemplates total disability of the left knee for the one-
year period following surgery, and the Board interprets this 
rating to contemplate any symptoms of left knee disability, 
including instability, that the Veteran may experience in the 
year following his surgery.  Because the Veteran is now in 
receipt of a 100 percent disability rating for his status 
post left knee total joint replacement for the period at 
issue, a separate rating for instability of the left knee is 
not available.  Therefore, the Board will temporarily reduce 
the Veteran's rating under Diagnostic Code 5257 from 10 
percent to noncompensable while he is in receipt of the 100 
percent rating under Diagnostic Code 5055.

4.  From June 14, 2005, through June 8, 2009 

The Board will now consider whether a separate rating is 
available under Diagnostic Code 5257 following the Veteran's 
left knee total joint replacement.  The Board notes that, 
while it does contemplate pain and weakness due to a knee 
replacement, Diagnostic Code 5055 does not appear to 
compensate for the level of impairment caused by instability 
of the knee.  Therefore, even though the RO had discontinued 
the separate rating for instability under Diagnostic Code 
5257, the Board believes that a separate rating for 
instability is available despite the assignment of a rating 
under Diagnostic Code 5055.  Therefore, the Board will first 
consider whether a separate compensable rating is warranted 
from June 14, 2005, through June 8, 2009.  

The February 2006 QTC examination report notes that the 
Veteran reported experiencing giving way on uneven surfaces.  
Moderate instability was found in the anterior and posterior 
cruciate ligaments.  No motion was shown on medial and 
collateral ligament stability testing, and there was no snap 
or click on medial and lateral meniscus testing.  Radiology 
results reflected that the hardware in the Veteran's left 
knee was in good position and well-seated, and no acute 
abnormality was observed.  An impression of status post total 
left knee replacement and otherwise negative left knee was 
noted.  

A July 2005 record notes no evidence of loosening prosthesis.  
An October 2005 private medical record reflects that the 
Veteran complained of a chronic sense of weakness and 
instability, but no instability was appreciated on palpation.  
Active range of motion testing showed no noticeable extensor 
lag, and there was approximately 20 degrees medial-lateral 
laxity with stress testing.  There was approximately 1 
centimeter anterior-posterior laxity with stress testing with 
mild posterior sag.  

The Board notes that the competent medical evidence of record 
indicates that the Veteran has had slight to moderate 
instability of the left knee following his total knee 
replacement.  Because the February 2006 QTC examination 
report finds moderate instability, the Board finds that a 
separate 20 percent rating is at least initially warranted 
under Diagnostic Code 5257.  This rating is assigned from 
June 14, 2005, through June 8, 2009, the day prior to the 
June 2009 QTC examination.  

5.  From June 9, 2009

The June 2009 QTC examination report reflects that the 
Veteran reported, in relevant part, giving way.  He described 
giving way as a primary residual of his knee surgery.  He 
also reported trouble walking and standing.  On examination, 
tenderness and guarding of movement were noted, but there 
were no signs of subluxation.  Slight instability was found 
during the medial and lateral collateral ligaments stability 
test.  The anterior and posterior cruciate ligaments 
stability test was within normal limits, as was the medial 
and lateral meniscus test.  

The Board notes that this evidence indicates that the degree 
of instability in the Veteran's left knee has decreased over 
time and is more appropriately characterized as slight as of 
the June 2009 QTC examination report.  Therefore, on and 
after June 9, 2009, the rating for instability under 
Diagnostic Code 5257 will be decreased to 10 percent based on 
a finding of slight instability.

6.  Conclusion

In summary, the Board finds that no separate rating is 
warranted for instability of the Veteran's left knee prior to 
December 31, 2003; a 10 percent rating is warranted from 
December 31, 2003, through June 13, 2004; a noncompensable 
rating is appropriate from June 14, 2004, through June 13, 
2005; a 20 percent rating is warranted from June 14, 2005, 
through June 8, 2009; and a 10 percent rating is warranted on 
and after June 9, 2009.  This decision represents no change 
to the disability rating for instability prior to December 
31, 2003, as no such rating was in effect at that time; and 
no change in the 10 percent rating that had been previously 
assigned from December 31, 2003, through June 13, 2004.  It 
does implement a reduction of the prior instability rating 
from 10 percent to noncompensable based on the concurrent 
assignment of a 100 percent rating under Diagnostic Code 5055 
for the one year following the Veteran's left knee total 
joint replacement.  It also, however, allows for the separate 
compensation of instability at a 20 percent rate from June 
14, 2005, through June 8, 2009, and at a 10 percent rate on 
and after June 9, 2009.  No instability ratings had 
previously been in effect for these last two periods.

B.  Right Shoulder Bursitis and Tendinitis

The Veteran has also claimed entitlement to an increased 
rating for right shoulder bursitis and tendinitis, which is 
currently rated as limitation of motion of the arm and 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Ratings assigned under this diagnostic 
code vary depending on whether a veteran's major or minor arm 
is being rated.  In the case at hand, the evidence reflects 
that the Veteran's right shoulder is his major shoulder, and 
thus the corresponding ratings will be applied.  Diagnostic 
Code 5201 assigns a 20 percent rating for limitation of 
motion of the arm at shoulder level.  A 30 percent rating is 
assigned for limitation of motion of the arm to midway 
between the side and shoulder level.  A 40 percent rating is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  

As noted in the introduction, the Board has found that the 
Veteran's August 1991 notice of disagreement was timely to 
the October 1990 rating decision.  Because an appeal of the 
issue of entitlement to an increased rating for a right 
shoulder disability was subsequently perfected in February 
2008, the Board considers the applicable appeals period in 
the present case to begin on January 16, 1990, the date on 
which VA received the Veteran's claim.

When evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the law provides that the effective date of the 
award 'shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.'  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 
3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).  
In the case at hand, however, there is no pertinent medical 
evidence from the one-year period preceding the Veteran's 
increased rating claim.  Therefore, an increased rating for 
the one-year period prior to January 16, 1990, is not 
warranted.

The July 1990 VA examination report notes that abduction of 
the right shoulder to 90 degrees results in pain of the 
acromion area and tenderness distal to the acromial tip.  The 
Board notes that, according to 38 C.F.R. § 4.71, Plate I, 
abduction to 90 degrees is shoulder level.  The Veteran 
himself reported intermittent pain in the right shoulder 
associated with elevation of the right arm to shoulder level.    
The Board therefore finds that the criteria for a 20 percent 
rating under Diagnostic Code 5201 have been met.  The Board 
further finds that consideration of the DeLuca factors does 
not additionally limit the Veteran's range of motion to 
halfway between his side and shoulder level.  Therefore, a 
rating in excess of 20 percent is not warranted.

Evidence from the period between the July 1990 VA examination 
and the February 2006 QTC examination does not reflect that 
the Veteran suffered limitation of motion of the shoulder to 
halfway between his side and shoulder level.  This evidence 
includes a February 2004 VA examination report reflecting 
that the Veteran's range of motion was limited to 90 degrees 
abduction and 110 forward flexion on examination.  The 
Veteran had increased pain, stiffness, and weakness with all 
degrees of movement with repetitive motion.  However, there 
is no indication of functional impairment that limits the 
Veteran's right shoulder limitation of motion to halfway 
between his side and shoulder level.  Therefore, a rating in 
excess of 20 percent is not warranted for that period. 

The February 2006 QTC examination report reflects flexion to 
160 degrees, with normal being 180 degrees flexion.  
Abduction was to 160 degrees, with normal abduction being to 
180 degrees.  External rotation and internal rotation were 
both to 90 degrees, with normal range of external rotation 
and internal rotation being 90 degrees.  Pain occurred at 160 
degrees flexion and abduction and at 90 degrees internal and 
external rotation.  Joint function was additionally limited 
by pain after repetitive use, and pain had the major 
functional impact.  Joint function was not additionally 
limited on repetitive use by fatigue, weakness, lack of 
endurance, and incoordination.  

The Board finds that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5201 based on the findings of 
the February 2006 QTC examination report.  As noted above, an 
increased rating of 30 percent is assigned for limitation of 
motion of the arm to midway between the side and shoulder 
level.  The Veteran was able to raise his arm to 160 degrees.  
While there is evidence of additional functional limitation 
following repetitive motion, there is no suggestion that pain 
causes the Veteran to be unable to lift his arm halfway 
between his side and shoulder level.  

The Board has also considered whether an increased rating may 
be assigned under a different diagnostic code for any portion 
of this appeal.  The Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 pertain to disabilities of 
the shoulder and arm.  Of these Diagnostic Code 5203 
(impairment of clavicle or scapula) need not be considered, 
as it allows for a maximum rating of 20 percent.  Diagnostic 
Code 5200 (scapulohumeral articulation, ankylosis of) does 
not apply, as ankylosis of the Veteran's right shoulder is 
not demonstrated by the evidence of record.  Nor is an 
increased rating warranted under Diagnostic Code 5202 (other 
impairment of the humerus), as the evidence of record does 
not indicate that the Veteran's disability has resulted in 
impairment of his humerus.  Specifically, the Board notes 
that a February 2006 radiology report reflects no fracture or 
other significant bone, joint, or soft tissue abnormality.  

In short, the Board finds that a preponderance of the 
evidence of record is against assigning a rating in excess of 
20 percent for the Veteran's right shoulder disability.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as a preponderance 
of the evidence is against the Veteran's claim, this doctrine 
is inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

III.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for either disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disabilities of the left knee and right shoulder 
are inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's disabilities with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
either of these disabilities.  Indeed, the Board has assigned 
the temporary 100 percent rating following the Veteran's left 
knee disability and notes that he has not subsequently been 
hospitalized for this disability.  The record does not 
reflect that he has been hospitalized for the right shoulder 
disability at any time during this appeal.  Additionally, 
there is not shown to be evidence of marked interference with 
employment beyond that already contemplated by the respective 
30 percent and 20 percent rating criteria due to the 
disabilities.  The Board finds that the evidence does not 
demonstrate an exceptional or unusual clinical picture beyond 
that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

From January 1, 1988, through December 30, 2003, entitlement 
to a 10 percent disability rating, but no more, for status 
post partial medial meniscectomy, left knee, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

From December 31, 2003, through June 13, 2004, entitlement to 
a disability rating in excess of 10 percent for status post 
partial medial meniscectomy, left knee, is denied.

From June 14, 2004, through June 13, 2005, entitlement to a 
100 percent disability rating for status post left knee total 
joint replacement is granted, subject to the laws and 
regulations governing the payment of monetary awards.

From June 14, 2005, through December 1, 2005, entitlement to 
a 30 percent rating, but no more, for status post left knee 
total joint replacement is granted, subject to the laws and 
regulations governing the payment of monetary awards.

On and after December 2, 2005, entitlement to a disability 
rating in excess of 30 percent for status post left knee 
total joint replacement is denied.

From December 31, 2003, through June 13, 2004, entitlement to 
a disability rating in excess of 10 percent for instability 
of the left knee is denied.

From June 14, 2004, through June 13, 2005, the 10 percent 
disability that was assigned for instability of the Veteran's 
left knee is reduced to 0 percent in consideration of the 100 
percent rating that has been assigned for the Veteran's 
status post left knee total joint replacement during this 
same period. 

From June 14, 2005, through December 1, 2005, entitlement to 
a 10 percent rating, but no more, for slight instability of 
the left knee, status post total joint replacement, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

From December 2, 2005, through June 8, 2009, entitlement to a 
20 percent rating, but no more, for moderate instability of 
the left knee, status post total joint replacement, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

On and after June 9, 2009, entitlement to a 10 percent 
rating, but no more, for slight instability of the left knee, 
status post total joint replacement, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

Entitlement to a 20 percent rating, but no more, for right 
shoulder bursitis and tendinitis is granted from January 16, 
1990, subject to the laws and regulations governing the 
payment of monetary awards.   


REMAND

The Veteran has also claimed entitlement to an increased 
rating for lumbosacral strain with degenerative changes.  
This disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
This diagnostic code directs that lumbosacral strain be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  In pertinent part, this formula 
assigns a 10 percent rating when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, while a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine that 
is greater than 30 degrees but not greater than 60 degrees.

The 10 percent rating that was assigned in the September 2006 
rating decision is based in relevant part on the February 
2006 QTC examination report.  This report notes range of 
flexion of the thoracolumbar spine that was limited to 70 
degrees with additional functional limitation due to pain.

An April 2007 private medical record, however, noted 
limitation of flexion to 40 degrees and limitation of 
extension to 5 degrees.  This record reflects that the 
Veteran had sought treatment for right low back pain, 
tightening, and stiffness after twisting his back ten days 
earlier.  The record reflects that the Veteran was prescribed 
medication for his back pain, but subsequent records do not 
include range of motion figures or otherwise reflect that the 
Veteran regained the range of motion that he had in his 
thoracolumbar spine in February 2006.  

The Board notes that the Veteran has not had a VA examination 
since the April 2007 injury and finds that, given the 
decreased range of motion that is documented  in the April 
2007 private medical record, a remand for a new VA 
examination is appropriate.  

The Board also notes that there are some questions about 
whether the Veteran experiences right sciatica secondary to 
the lumbosacral spine disability.  An April 2007 private 
medical record includes an assessment of right sciatica, 
describing pain radiating down the Veteran's leg over the 
lateral, then the anterior, aspect and stopping above the 
knee.  The question of whether there are any additional 
manifestations of the Veteran's lumbosacral spine disability, 
including neurological, should be addressed during the VA 
examination.  

Because the Board is requesting additional development of the 
lumbosacral spine claim, and because this development 
involves evaluation of the neurological symptoms that are 
associated with the lumbosacral spine disability, the Board 
finds it appropriate to remand the claim of entitlement to an 
increased rating for sciatica of the lower left extremity so 
that the severity of this disability may be evaluated on 
examination.  On examination, the Board asks the VA examiner 
to clarify which nerve or nerves in the Veteran's lower 
extremities are affected to aid in evaluating these 
disabilities.

On remand, the AMC is reminded that the period on appeal 
encompasses the claim that was raised by the Veteran on 
January 16, 1990.  Furthermore, the AMC should determine 
whether any additional notification letters are necessary in 
order to proceed with this claim.  The Board further notes 
that the September 2006 rating decision reduced the 
disability rating for the Veteran's lumbosacral spine from 20 
percent to 10 percent.  On remand, the AMC should ensure that 
all appropriate notification requirements have been satisfied 
with respect to the rating reduction.

Finally, as noted above, the Veteran filed a notice of 
disagreement for his sinusitis claim in August 1991 and, 
unlike with the other issues discussed herein, has not 
subsequently had the opportunity to perfect an appeal on this 
issue.  The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Therefore, the issue of entitlement 
to an increased rating for sinusitis must be remanded for the 
issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and assistance requirements 
of VCAA are satisfied, including those 
related to the rating reduction for the 
Veteran's disability of the lumbosacral 
spine.

2.  The AMC should make arrangements for 
the Veteran to undergo a VA examination to 
determine the nature and extent of his 
service-connected lumbosacral strain with 
degenerative changes.  The Veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted.  The examiner should list 
the range of motion of the Veteran's 
thoracolumbar spine in all pertinent 
directions.  After reviewing the claims 
folder, obtaining a history of complaints 
from the Veteran, and conducting a 
thorough examination of the Veteran, the 
examiner should respond to each of the 
following inquiries:

a.  Does the thoracolumbar spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the thoracolumbar spine is used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

c.  Please identify any neurological 
findings related to the service-connected 
thoracolumbar spine disability and fully 
describe the extent and severity of those 
symptoms.  The examiner should 
specifically assess whether the Veteran 
has a nerve disability in either lower 
extremity and, if such disability is 
found, should identify the exact nerves 
that are affected and describe the 
severity of disability including any 
paralysis that is found.

3.  Issue a statement of the case 
addressing the issue of entitlement to an 
increased rating for sinusitis.  The 
appellant should be provided the 
opportunity to perfect a timely 
substantive appeal (VA Form 9) with 
respect to that issue.  The RO/AMC is free 
to undertake any additional development 
deemed necessary with respect to that 
issue.

4.  After the development requested above 
has been completed, and after any 
additional development deemed appropriate, 
adjudicate the issues on appeal, making 
sure to adjudicate the lumbosacral spine 
claim back to January 16, 1989, and the 
sciatica claim from December 31, 2003.  If 
any requested benefit remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


